     Case 3:16-cv-00082-K Document 208 Filed 05/07/19              Page 1 of 5 PageID 5173



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


HENRY SEELIGSON, JOHN M.                              §
SEELIGSON, SUZANNE SEELIGSON                          §
NASH, and SHERRI PILCHER, individually                §
and on behalf of all others similarly situated,       § Case No. 3:16-cv-00082-K
                                                      §
         Plaintiffs,                                  §
                                                      §
v.                                                    §
                                                      §
DEVON ENERGY PRODUCTION                               §
COMPANY, L.P.,                                        §
                                                      §
         Defendant.                                   §


        PLAINTIFFS’ SUPPLEMENTAL MOTION FOR CLASS CERTIFICATION

         Pursuant to this Court’s Order for Supplemental Class Certification Proceedings (ECF

No. 205), Plaintiffs Henry Seeligson, John M. Seeligson, Suzanne Seeligson Nash and Sherri

Pilcher (“Plaintiffs”) respectfully move the Court for an Order pursuant to Federal Rule of Civil

Procedure 23(a) and 23(b)(3):

         (1) Certifying the following class:

             All persons or entities who, between January 1, 2008 and February 28, 2014,
             (i) are or were royalty owners in Texas wells producing natural gas that was
             processed through the Bridgeport Gas Processing Plant by Devon Gas
             Services, LP (“DGS”); (ii) received royalties from Devon Production
             Company, L.P. (“DEPCO”) on such gas; (iii) had oil and gas leases that were
             on one of the following forms: Producers 88-198(R) Texas Paid-Up (2/93);
             MEC 198 (Rev. 5/77); Producers 88 (Rev 10-70 PAS) 310; Producers 88
             Revised 1-53—(With Pooling Provision); Producers 88 (2-53) With 640
             Acres Pooling Provision; Producers 88 (3-54) With 640 Acres Pooling
             Provision; Producers 88 (4-76) Revised Paid Up with 640 Acres Pooling
             Provision; Producers 88 (7-69) With 640 Acres Pooling Provision; and
             Producers 88 (Rev. 3-42) With 40 Acres Pooling Provision (the “Class Lease




                                                  1
    Case 3:16-cv-00082-K Document 208 Filed 05/07/19                         Page 2 of 5 PageID 5174



             Forms”); and (iv) had one or more of the oil and gas leases listed on the
             “Class Lease List.”1

             The persons or entities excluded from the Class are: (a) overriding royalty
             interest owners who derive their interest through the oil and gas lease; (b) all
             governmental entities, including federal, state and local governments and their
             respective agencies, departments, or instrumentalities; (c) the States and
             territories of the United States or any foreign citizens, states, territories or
             entities; (d) the United States of America; (e) owners of any interests and/or
             leases located on or within any federally created units; (f) owners of any non-
             operating working interest for which DEPCO or its agents or representatives,
             as operator, disburses royalty; (g) DEPCO and any entity in which DEPCO
             has a controlling interest, and their officers, directors, legal representatives
             and assigns; and (h) members of the judiciary and their staff to whom this
             action is assigned.

        (2) Holding that Plaintiffs have presented specific evidence demonstrating that the breach

             of the duty to market and damages from any such breach can be evaluated classwide

             and that the statute of limitations does not raise individual issues that predominate

             over common questions; and

        (3) Affirming its prior class certification findings.

        In support thereof, Plaintiffs submit the accompanying Brief in Support of Plaintiffs’

Supplemental Motion for Class Certification and Appendix to Plaintiffs’ Supplemental Motion

for Class Certification.2

        WHEREFORE, Plaintiffs respectfully request that this Court grant Plaintiffs’

Supplemental Motion for Class Certification pursuant to FED. R. CIV. P. 23(a), and FED. R. CIV.

P. 23(b)(3).


1
 The “Class Lease List” is attached to the October 9, 2015 Supplemental Expert Report of Rick Harper as Exhibit I.
See APP.239-326.
2
   Plaintiffs incorporate by reference Plaintiffs’ Motion for Class Certification, Appointment of Class
Representatives, and Appointment of Class Counsel with attached exhibits (ECF 51) and Reply thereto with
attached exhibits (ECF 86); Plaintiffs’ Motion to Reconsider Order Denying Class Certification and Motion for
Leave to File Second Class Certification Motion (ECF 151), Brief in Support (ECF 152), with Appendix in Support
(ECF 153), and Reply thereto (ECF 168); Plaintiffs’ supplementation of the record (see ECF 175, ECF 180), and
Plaintiffs’ Executive Summary Regarding Class Certification (ECF 183).



                                                        2
 Case 3:16-cv-00082-K Document 208 Filed 05/07/19     Page 3 of 5 PageID 5175



Dated: May 7, 2019                Respectfully submitted,

                                  /s/ Joshua L. Hedrick
                                  HEDRICK KRING PLLC
                                  Joshua L. Hedrick
                                  Texas Bar No. 24061123
                                  1700 Pacific Ave., Suite 4650
                                  Dallas, TX 75201
                                  Tel: (214) 880-9600
                                  Fax: (214) 481-1844
                                  Email: Josh@HedrickKring.com

                                  SEIDEL LAW FIRM, P.C.
                                  Brad E. Seidel
                                  Texas Bar No. 24008008
                                  6 Hedge Lane
                                  Austin, TX 78746
                                  Tel: (512) 537-0903
                                  Email: bradseidel@me.com

                                  WICK PHILLIPS GOULD & MARTIN, LLP
                                  David Drez
                                  Texas Bar No. 24007127
                                  100 Throckmorton Street, Suite 500
                                  Fort Worth, TX 76102
                                  Tel: (817) 332-7788
                                  Fax: (817) 332-7789
                                  Email: david.drez@wickphillips.com

                                  KESSLER TOPAZ MELTZER & CHECK, LLP
                                  Geoffrey C. Jarvis (pro hac vice)
                                  Pennsylvania Bar No. 75473
                                  Melissa L. Troutner (pro hac vice)
                                  Pennsylvania Bar No. 202183
                                  280 King of Prussia Road
                                  Radnor, PA 19087
                                  Tel: (610) 667-7706
                                  Fax: (610) 667-7056
                                  Email: gjarvis@ktmc.com
                                  Email: mtroutner@ktmc.com

                                  CRAMER, PLLC
                                  Brian L. Cramer (pro hac vice)
                                  Oklahoma Bar No. 20661
                                  1900 N.W. Expressway, Suite 501
                                  Oklahoma City, OK 73118



                                     3
Case 3:16-cv-00082-K Document 208 Filed 05/07/19     Page 4 of 5 PageID 5176



                                 Tel: (405) 416-1177
                                 Email: brian@cramerpllc.com

                                 LAW OFFICES OF GEORGE L. MCWILLIAMS, P.C.
                                 George L. McWilliams
                                 Texas Bar No. 13877000
                                 P.O. Box 58
                                 Texarkana, Texas-Arkansas 75504
                                 Tel: (870) 772-2055
                                 Fax: (870) 772-0513
                                 Email: glmlawoffice@gmail.com

                                 MATTHEW TYLER SHOOP, ATTORNEY AT LAW
                                 Matthew Tyler Shoop
                                 Texas Bar No. 24070613
                                 4525 Emerson Ave., No. 2
                                 Dallas, TX 75205
                                 Tel: (310) 729-5700
                                 Email: tylershoop@gmail.com

                                 KEIL & GOODSON P.A.
                                 Matt Keil (pro hac vice)
                                 Texas Bar No. 11181750
                                 Arkansas Bar No. 86099
                                 John C. Goodson (pro hac vice)
                                 Arkansas Bar No. 90018
                                 407 Walnut Street
                                 Texarkana, AR 71854
                                 Tel: (870) 772-4113
                                 Fax: (870) 773-2967
                                 Email: mkeil@kglawfirm.com
                                 Email: jcgoodson@kglawfirm.com

                                 Counsel for Plaintiffs and the Proposed Class




                                    4
  Case 3:16-cv-00082-K Document 208 Filed 05/07/19                 Page 5 of 5 PageID 5177



                               CERTIFICATE OF CONFERENCE

          I hereby certify that that on May 1, 2019, counsel for Plaintiffs, Brad Seidel, conferred

with counsel for Defendant, Craig Haynes, who stated that Defendant opposes the relief sought

herein.



                                               /s/ Joshua L. Hedrick


                                  CERTIFICATE OF SERVICE

          On May 7, 2019, I caused to be electronically submitted the foregoing document with the

clerk of court for the U.S. District court, Northern District of Texas, using the electronic case

filing system of the court. I hereby certify that I have served all counsel and/or pro se parties of

record electronically or by another manner authorized by Federal Rule of Civil Procedure

5(b)(2).



                                               /s/ Joshua L. Hedrick




                                                  5
